Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriguchi (US 2012/0202923 A1).
Regarding Claims 1, 3, and 5, Iriguchi teaches the formation of silica particle suspensions (Abstract) and describes an embodiment within Example 8 where liquid (A) consisting of suspension of silica seed (silica particles for association), water, ammonia (alkaline catalyst), and methanol (organic solvent) is provided and subsequently a liquid (B) consisting of 327 g tetramethoxysilane in methanol is added dropwise over two hours (¶ 114-115). The amount of water within the (A) mixture is roughly (110*0.1 + 228*0.72) = 175.16 g. Given the known molecular weight of tetramethoxysilane (152.2 g/mol), the calculated rate is roughly [(327 / 152.2) / (175.16 / 18)] / (120 minutes) = 1.8 x 10-3. 
Although the silica suspension obtained is likely non-colloidal (owing to an average diameter of 1 micron), the only reference to such within the claims appears within the preamble (“for producing a silica sol”). As discussed within MPEP 2111.02, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In the present case however, the prior art expressly teaches all limitations and there appears to be no recitation within the claim body that actually requires a silica sol be ultimately created by mixing liquids (A) and (B). Consequently, the recitation of intended use within the preamble is not deemed to be limiting and the position is taken that Iriguchi anticipates the claims. 
Alternatively, to the extent that “for producing a silica sol” is limiting, Iriguchi teaches the silica particles can have an average particle diameter preferably of 0.05-20 micron (¶ 23), equivalent 50 nm to 20 micron. Since the particular diameters expressly taught overlap those of colloidal silica (c.a. 200 nm and below), Iriguchi is seen to suggest silica diameters that overlap those of colloidal silica/silica sols. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iriguchi suggests colloidal silica. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iriguchi. See MPEP 2123.
The example of Iriguchi differs from the subject matter claimed in that the concentration of tetramethoxysilane in methanol (50 wt%) is outside the claimed range. In this regard, Iriguchi teaches preferably, a portion of organic solvent, water, catalyst is combined and then a mixture of  silicon alkoxide and remainder of solvent is added (¶ 40). Iriguchi describes embodiments where the silicon alkoxide/solvent remainder mixture is 70.1 wt% silicon alkoxide (¶ 102-106). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute Iriguchi’s 50 wt% mixture with a 70.1 wt% mixture and thereby predictably afford workable silica particle mixtures in accordance with the teachings of Iriguchi. 
Regarding Claim 2, the amount of water within the (A) mixture is roughly (110*0.1 + 228*0.72) = 175.16 g and the amount of ammonia within the (A) mixture is roughly (110*0.01 + 228*0.28) = 64.94 g. Accordingly, the molar ratio is roughly (64.94 / 17) / (175.16 / 18) = 0.39. Accordingly, the embodiment of Iriguchi differs from the subject matter claimed with respect to the quantity of catalyst used. Iriguchi teaches catalyst contents of preferably 1-5 mol/L and water contents of preferably 5-20 mol/L (¶ 39) which infers catalyst/water ratios spanning 0.05-1. Such a range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iriguchi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iriguchi. See MPEP 2123.
Regarding Claims 7 and 8, the mixing of Iriguchi’s embodiment takes place at 20 degrees C (¶ 115).
Claim(s) 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (JPH03-208813A) as evidenced by Gelest (Tetramethoxysilane information). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1, 3, and 5, Murai teaches methods of making colloidal silica (Page 1; Examples) and describes an embodiment in Example 1 where a mixture consisting of 42.5 g of 20 wt% ammonia in water, methanol, and tetraethoxysilane is provided and reacted to form seed particles and, subsequently, a 14 wt% tetramethoxysilane-methanol solution is added continuously at a rate of 166 mL / hr (Pages 2-4). The resulting seed particles are seen to be no different in structure than “silica particles for association”. Given the density and molecular weight of tetramethoxysilane is roughly 1.0 g/mL and 152.22 g/mol respectively as evidenced by Gelest, the addition rate is roughly [(23.24 / 152.22) / (34 / 18)] / (60 minutes) = 1.3 x 10-3. 
The example of Murai is seen to differ with the subject matter claimed in that liquid A would not consist of the listed materials (since ethanol would be produced from the hydrolysis of tetraethoxysilane) and the concentration of tetramethoxysilane in liquid (B) is outside the range claimed. 
With respect to liquid A, Murai indicates either tetramethoxysilane or tetraethoxysilane are typically used (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute tetraethoxysilane with tetramethoxysilane and thereby predictably afford workable mixtures for procuring silica particles having narrow particle size distribution and good dispersion in accordance with the teachings of Murai (Page 4).
With respect to the concentration of liquid B, Murai teaches tetraalkoxysilane can be added as is (i.e. 100 wt%) or as a solution, preferably at a concentration of 10-50 wt% (Page 2). The situation is similar to the circumstances surrounding In re Preda 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968), where a process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. See MPEP 2144.01. Here, from the express teachings of Murai, namely that concentrations as high as 100 wt% can be used and that 10-50 wt% solutions are also suitable, but only preferable, one of ordinary skill would readily infer nonpreferred embodiments where concentrations spanning 50-100 wt% could also be used. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize 50-100 wt% concentrations within the tetraalkoxysilane mixtures of Murai because doing so would predictably afford workable mixtures for procuring silica particles having narrow particle size distribution and good dispersion in accordance with the teachings of Murai (Page 4).
Regarding Claim 2, Murai uses a 20 wt% ammonia in water mixture. Given the known molecular weights of water (18 g/mol) and ammonia (17 g/mol), the mixture is equivalent to a ammonia:water molar ratio of 0.26. 
Regarding Claims 7 and 8, the reaction of Murai is performed at 20 degrees C (Pages 2-4). 
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are only partially persuasive. 
With respect to Iriguchi, Applicant argues the reference is limited to tetraalkoxysilane contents of 65.2 wt% or less based on calculations of ranges presented within ¶ 39 of Iriguchi. This is not found persuasive. The ranges set forth within ¶ 39 do not pertain to the added mixture of tetraalkoxysilane and solvent, but rather are referring to the concentration of materials “in the mixed solution” that forms silica (i.e. the mixture that is formed by combining liquids (A) and (B)). As discussed above, Iriguchi clearly teaches embodiments where the added tetraalkoxysilane/solvent mixture is a 70.1 wt% solution. 
Applicant’s arguments with respect to Tazaki and the amended claims have been considered and are found persuasive. Therefore, the rejection is withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764